Title: From George Washington to Louis-Philippe de Rigaud, marquis de Vaudreuil, 25 November 1782
From: Washington, George
To: Vaudreuil, Louis-Philippe de Rigaud, marquis de


                  Sir
                     Head Quarters 25th Novembr 1782
                  
                  You having been so kind as to inform me that you should dispatch a Frigate for France the beginning of the next Month—I have taken the liberty of recommending the inclosed to your care.
                  Admiral Lord Hood commanded the division of the British Fleet which sailed the 26th of October—The remainder of the Fleet had not sailed by my last accounts from New York, but it was said they were busily preparing for it in consequence of some alarming accounts from Jamaica—My accounts also say that four British Regiments are under orders to embark.
                  The Count de Rochambeau will be good enough to forward to you some of the latest New York & Philada papers—by the first it appears that Lord Howes Fleet had met with a severe Gale of Wind after they left the English Channel and by the last that Gibralter surrendered on the 17th of Sepr but I do not think it is to be depended on. I have the honor to be &c.
                  
               